                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

LORETTA ANN LOZANO

             Plaintiff,

v.                                                             No. CV 19-130 CG

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

             Defendant.

                          ORDER SETTING BRIEFING SCHEDULE

     THIS MATTER is before the Court for scheduling. IT IS HEREBY ORDERED that:

     (1)     Plaintiff shall file a Motion to Reverse or Remand Administrative Agency with
             Supporting Memorandum on or before July 12, 2019;

     (2)     Defendant shall file a Response on or before September 10, 2019;

     (3)     Plaintiff may file a Reply on or before September 24, 2019;

     (4)     All supporting memoranda filed pursuant to this Order shall cite ONLY the
             relevant portions of the transcript or record in support of assertions of fact
             and shall cite authority in support of propositions of law; and

     (5)     All requests for extensions of time altering the deadlines set in this
             Order shall be made through a motion to the Court. If the parties concur
             in seeking an extension of time, they shall submit a stipulated proposed
             order to the Court for approval.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
